Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Allowable Subject Matter
Claims 1, 5, 7, 8, 9, 13, 15, 16, 17, 21, 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9, 17, the claims are allowable because the argument filed on 01/26/2021 is persuasive and that the prior art of record and further reference, Stefan Wunsch et al. (“Improved Detection by Peak Shape Recognition Using Artificial Neural Networks”) fails to teach or make obvious the claims.

Regarding claims 1, 9, SELLA et al. (US 8589524) discloses a computer-implemented method for determining when a network connectivity service is a candidate for dynamic capacity, comprising (column 9 lines 42-50, column 10 lines 10-15, using a computer to determine when a network connectivity service capacity should be adjusted): 
a program storage device tangibly embodying a program of instructions executable by at least one machine to perform a method for determining when a network connectivity service is a candidate for dynamic capacity, comprising (column 9 lines 42-50, column 10 lines 10-15, column 12 lines 30-35, a memory tangibly embodying the program instructions to cause a computer to determine when a network connectivity service capacity should be adjusted): 
(column 10 lines 10-27, receiving usage information of the network bandwidth usage for the connectivity service), the data including a series of data points describing utilization at respective times during a time period (column 10 lines 19-38, the usage data being historical data which is collected by periodic polling (series of data points) over a specific time duration); 
(b) normalizing the received data according to an amount of usage allowed for the network connectivity service (fig. 7, par. 8 lines 50-col. 9 lines 10, bandwidth five minute time interval, indicating common scale the bandwidth to five minute time interval or normalize; column 10 lines 28-38, the condition module applies a moving average filter over the usage data (normalizing according to an amount of usage allowed) continuously (before) while using usage data for a specific time period for analysis)),
(c) applying an analysis to the normalized received data, the analysis to determine whether a pattern exists in a series of data points indicates the network connectivity service is a candidate for dynamic capacity (column 10 lines 19-45, analyzing the data, which is normalized (applies a moving average filter over the usage data), to determine whether the usage has been above a threshold for a set time which indicates that the network connectivity service should have increased capacity (candidate for dynamic capacity)), the pattern comprises a peak (fig. 7, par. 8 lines 50-65, the pattern comprises peaks; the data over a time period indicates that usage has been above a threshold (peak) for a set time, column 10 lines 25-39),
(column 10 lines 39-52, when the condition module has determined that the utilization has been over a threshold for a specific duration an alert is sent to trigger adjustment of the service level (identify as a candidate for dynamic capacity)).

SWIFT et al. (US 20090138420) discloses wherein the pattern recognition algorithm comprises a plurality of input nodes and an output node (fig. 12, par. 40, 41,48, input nodes and output vector), and the applying comprises:
(i)    providing the series of data points describing utilization at respective times during the time period to the plurality input nodes (par. 49, 51,52, 53, 54, bandwidth profiles for each of the different flight routes may be collected over time as input values), and
(ii)    indicating, by the output node, the pattern exists over the time period of the series of data points (fig. 15, par. 49, 53, 58, the output nodes which collectively define an output vector indicating the pattern over time);
where the analysis is a pattern recognition algorithm trained to determine whether a pattern exists (par. 51, 53, a trained neural network (algorithm) for pattern recognition).



But the arts fails to teach and make obvious “…(c) receiving a plurality of series of data points, each series corresponding to a different network connectivity service, wherein the data points describe utilization at respective times during a time period for the corresponding network connectivity service;
(f)    for each of the plurality of series of data points, receiving an indication whether the series includes a peak; and
(g)    using the received plurality of series and the received indications, training the pattern recognition algorithm to determine whether a peak exists in a series of data points” in the claims as a whole.

Regarding claim 17, SELLA et al. (US 8589524) discloses a system for determining when a network connectivity service is a candidate for dynamic capacity (column 9 lines 42-50, column 10 lines 10-15, using a system to determine when a network connectivity service capacity should be adjusted), comprising: 
a processor and a memory coupled to the processor, the processor configured to: receive data describing utilization of the network connectivity service (column 10 lines 10-27, a monitor module receiving usage information of the network bandwidth usage for the connectivity service), the data including a series of data points describing utilization at respective times during a time period (column 10 lines 19-38, the usage data being historical data which is collected by periodic polling (series of data points) over a specific time duration); 
(fig. 7, par. 8 lines 50-col. 9 lines 10, bandwidth five minute time interval, indicating common scale the bandwidth to five minute time interval or normalize; column 10 lines 28-38, the condition module applies a moving average filter over the usage data (normalizing according to an amount of usage allowed) continuously (before) while using usage data for a specific time period for analysis));
apply an analysis to the normalized received data, the analysis to determine whether a pattern exists that indicates the network connectivity service is a candidate for dynamic capacity (column 10 lines 19-45, analyzing the data, which is normalized (applies a moving average filter over the usage data), to determine whether the usage has been above a threshold for a set time which indicates that the network connectivity service should have increased capacity (candidate for dynamic capacity)), the pattern comprises a peak (fig. 7, par. 8 lines 50-65, the pattern comprises peaks; the data over a time period indicates that usage has been above a threshold (peak) for a set time, column 10 lines 25-39); and a notification module configured to, when the analysis indicates that the received data includes the pattern, send a message identifying the network connectivity service as a candidate for dynamic capacity (column 10 lines 39-52, when the condition module has determined that the utilization has been over a threshold for a set time (pattern) an alert is sent to trigger adjustment of the service level (identify as a candidate for dynamic capacity)).
(fig. 12, par. 40, 41,48, input nodes and output vector), and the processor is configured to apply the pattern recognition algorithm by:
providing the series of data points describing utilization at respective times during the time period to the plurality input nodes (par. 49, 51, 53, 54, bandwidth profiles for each of the different flight routes may be collected over time), and
indicating, by the output node, the pattern exists over the time period of the series of data points (fig. 15, par. 49, 53, the output nodes which collectively define an output vector indicating the pattern over time);
where the analysis is a pattern recognition algorithm trained to determine whether a pattern exists (par. 51, 53, a trained neural network (algorithm) for pattern recognition).

Stefan Wunsch et al. (“Improved Detection by Peak Shape Recognition Using Artificial Neural Networks”) teaches peak detection with neural network (section 4). 

But the arts fails to teach and make obvious “…a historical database that stores a plurality of series of data points, each series corresponding to a different network connectivity service, wherein the data points describe utilization at respective times during a time period for the corresponding network connectivity service, the processor further configured to:

using the received plurality of series and the received indications, train the pattern recognition algorithm to determine whether a peak exists in a series of data points” in the claims as a whole. 

Claims 5, 7, 8, 13, 15, 16, 21, 23-26 are allowed because of the dependency on the allowed claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        03/25/2021